Citation Nr: 1145483	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 27, 2003, for service connection for posttraumatic stress disorder (PSTD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

On October 13, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he desired to withdraw his appeal for entitlement to an earlier effective date for the grant of service connection for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an effective date prior to March 27, 2003, for the grant of service connection for PTSD by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a letter to the RO dated October 13, 2011, stating that he wished to withdraw his appeal for an earlier effective date for the grant of service connection for PTSD.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. 

Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and this appeal must be dismissed. 



ORDER

The appeal for entitlement to an effective date prior to March 27, 2003, for the grant of service connection for PTSD is dismissed.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


